Citation Nr: 0513879	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  97-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease at L4-5 and L5-S1, currently rated 40 percent 
disabling.  

2.  Entitlement to an increased rating for cervical muscle 
strain with tension headaches, currently rated 20 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
November 1976.

These matters come before the Board of Veterans' Appeals 
(Board) from September 1996, June 1998, and February 1999 
rating decisions of the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The September 1996 rating decision, in relevant part, 
increased the evaluation for the service-connected back 
disability from noncompensable to 20 percent, retroactively 
effective from the date of the increased rating claim.  The 
June 1998 rating decision confirmed and continued a 20 
percent rating for the service-connected cervical spine 
disability, and increased the evaluation for the service-
connected back disability to 40 percent, retroactively 
effective from the date of the increased rating claim.  The 
February 1999 rating decision denied entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  

In August 2004, the Board remanded the issues for further 
development.  The case has now been returned to the Board for 
appellate review.  The Board notes that in the August 2004 
decision, the Board denied service connection for a bilateral 
knee disability.  Accordingly, that issue is no longer in 
appellate status and will not be addressed in this decision.  

In a May 2003 rating decision, the RO denied service 
connection for a bilateral hip disability, including 
secondary to the service-connected lumbosacral and cervical 
spine disabilities.  There is no indication in the file that 
the veteran filed a notice of disagreement with this 
determination and the issue has not been certified to the 
Board for appellate review.  It will not be addressed in this 
decision.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  Prior to September 23, 2002, the veteran's degenerative 
disc disease at L4-L5 and L5-S1 was manifested by no more 
than severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  

3.  From September 23, 2002, the veteran's degenerative disc 
disease at L4-L5 and L5-S1 was manifested by severe 
limitation of motion of the lumbar spine and mild, incomplete 
paralysis of the sciatic nerve of the right lower extremity.  

4.  The veteran's cervical muscle strain with tension 
headaches is manifested by moderate limitation of motion with 
pain on motion that produces additional functional 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease at L4-5 and L5-S1 have not been met 
prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).  



2.  The criteria for a separate 40 percent rating, but no 
higher, for orthopedic manifestations of the service-
connected degenerative disc disease at L4-L5 and L5-S1, have 
been met from September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.40, 4.45 (2004); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in effect from 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(as in effect prior to September 26, 2003).  

3.  The criteria for a separate 10 percent rating, but no 
higher, for neurologic manifestations of the service-
connected degenerative disc disease at L4-L5 and L5-S1 
involving the right lower extremity, have been met from 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in effect from 
September 26, 2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7 
4.124a, Diagnostic Code 8520 (2004).  

4.  The criteria for a 30 percent rating for cervical muscle 
strain with tension headaches have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (as in effect prior to 
September 26, 2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.40, 4.45 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

VA letters issued in April 2003, October 2003, and August 
2004 apprised the veteran of the information and evidence 
necessary to substantiate the claims addressed in this 
decision.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised of the evidence 
that had been obtained and to send any evidence in his 
possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (2004).  

A recent case of the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with 38 U.S.C.A. 
§ 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 1112 (2004) (Pelegrini II).  However, 
in the present case, the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA, in 
September 1996, June 1998, and February 1999, and complete 
VCAA notice was not fully accomplished for all of the issues 
addressed herein until October 2003.  Nevertheless, the Court 
in Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran in April 2003, 
October 2003, and August 2004 were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the most recent transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices throughout the appeal period.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

The veteran has been provided every opportunity to identify 
and submit evidence in support of his claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
deficiency as to the timing of VCAA notice to the veteran is 
harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
VA outpatient treatment reports, VA examination reports, lay 
statements, and employer statements.  He was afforded the 
opportunity to present personal testimony before a hearing 
officer at the RO in January  1997.  He testified that his 
low back and neck disabilities had worsened over the years, 
and have caused greater pain and impairment in his 
activities, including his ability to work.  The veteran has 
not identified any pertinent evidence that has not been 
obtained that is necessary to the adjudication of the issues 
addressed in this decision.  In fact, in October 2003 he 
stated that he did not have any additional evidence to 
present.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal.  As such, the Board finds the VA's duty to 
assist in this case has been met.  

II.  Increased Ratings for Lumbosacral
and Cervical Spine Disabilities

Relevant Laws and Regulations

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2004).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45; see also, DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2004).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45 (2004).  

In a December 1997 opinion, VA's General Counsel concluded 
that Diagnostic Code 5293 for intervertebral disc syndrome 
involves loss of range of motion, therefore, 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code.  
VAOPGCPREC 36-97.  However, if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The veteran's service-connected degenerative disc disease at 
L4-5 and L5-S1 is currently rated 40 percent disabling 
pursuant to Diagnostic Code 5293.  The service-connected 
cervical muscle strain with tension headaches is currently 
rated 20 percent disabling pursuant to Diagnostic Code 5290.  
The regulations governing the evaluation of back disabilities 
were amended during the course of the veteran's appeal, to 
institute a general rating formula for evaluating diseases 
and injuries of the spine, including vertebral fracture or 
dislocation under Diagnostic Code 5235, lumbosacral or 
cervical strain under Diagnostic Code 5237, spinal stenosis 
under Diagnostic Code 5238, degenerative arthritis of the 
spine under Diagnostic Code 5242, and intervertebral disc 
syndrome under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002); 
and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect 
from September 26, 2003)).  

Prior to September 23, 2002, Diagnostic Code 5293, which 
pertained to intervertebral disc syndrome, provided that 
moderate intervertebral disc syndrome, with recurring 
attacks, is assigned a 20 percent disability rating.  Severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warranted a 40 percent disability rating.  
A maximum 60 percent rating was assigned if there was 
evidence of pronounced disc disease, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, intervertebral disc 
syndrome may be rated either on the basis of the total 
duration of incapacitating episodes, over the past 12 months, 
or by combining under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
last 12 months.  A 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

In the most recent version, effective from September 26, 
2003, the diagnostic code was redesignated as Diagnostic Code 
5243.  From September 26, 2003, intervertebral disc syndrome 
may be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by the 
general rating formula for diseases and injuries of the 
spine.  Diagnostic Codes 5235 - 5243.  Under these revised 
regulations, the notes defining incapacitating episode and 
chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (June 10, 2004).  

Note (1) to the Diagnostic Code 5243 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

With regard to the neurological manifestations of the 
veteran's back disability, the relevant diagnostic code would 
be Diagnostic Code 8520.  Diagnostic Code 8520 prescribes 
ratings for incomplete and complete paralysis of the sciatic 
nerve.  Mild, incomplete paralysis of the sciatic nerve is 
assigned a 10 percent disability rating.  Moderate, 
incomplete paralysis of the sciatic nerve is assigned a 20 
percent disability rating; and moderately severe, incomplete 
paralysis of the sciatic nerve warrants a 40 percent 
disability rating.  Where there is severe incomplete 
paralysis with marked muscular atrophy, assignment of a 60 
percent evaluation is appropriate.  An 80 percent evaluation 
is contemplated where there is complete paralysis in which 
the foot dangles and drops, no active movement possible of 
muscles below the knee, and flexion of knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2004).  

Prior to September 26, 2003, Diagnostic Code 5295, which 
pertained to lumbosacral strain, provided a 20 percent rating 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (as in effect prior to 
September 26, 2003).  Severe limitation of motion of the 
lumbosacral spine also warranted a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior 
to September 26, 2003).  This is the highest rating available 
under either of those Diagnostic Codes.  

Prior to September 26, 2003, Diagnostic Code 5290, provided 
that slight limitation of motion of the cervical spine is 
assigned a 10 percent disability rating.  Moderate limitation 
of motion is assigned a 20 percent rating, and severe 
limitation of motion warrants a 30 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (as in effect prior 
to September 26, 2003).  

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following:  

Unfavorable ankylosis of the entire spine ............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine ... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................					40 
percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine .................	
				30 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis ......	
		20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height .............			10 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

The veteran was notified of the changes by the RO by way of a 
supplemental statement of the case issued in January 2005.  
The RO also applied the change in regulations in adjudicating 
the veteran's claims.  As the veteran has been apprised of 
the new regulations and afforded an opportunity to comment or 
submit additional evidence on his behalf, there is no 
prejudice to the veteran in the Board's review of his claim 
under the three sets of criteria.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Factual Background

A VA outpatient treatment report indicated that the veteran 
was seen in July 1996 for complaints of lower back pain.  He 
also had intermittent radiculopathy.  Straight-leg raising 
was negative bilaterally with decreased range of motion.  The 
impression was low back pain.  

VA outpatient treatment reports dated in August 1996 noted 
that the veteran was seen for continued complaints of chronic 
low back pain.  The pain was sharp and radiated to the back 
of his thigh.  He had positive numbness in the right leg.  
There was no urinary or bowel incontinence.  He walked with a 
cane.  He had 5/5 strength in both lower extremities but he 
was unable to walk on his heels or toes.  

Upon VA spine examination in August 1996, the veteran 
reported constant back pain that also radiated up to his 
neck.  He usually had tingling and numbness in the right 
upper leg, but it had now become constant and his pain had 
increased.  Clinical evaluation revealed that the veteran was 
well-developed and well-nourished.  He walked slowly.  There 
was no erythema, calor or deformity in the spine or the neck.  
There was mild tenderness to palpation of the lumbosacral 
region centrally and laterally.  Cervical paraspinous muscles 
were also palpably tender.  Range of motion of the cervical 
spine was forward flexion to 30 degrees, without pain; 
backward extension to 15 degrees without pain; right and left 
lateral flexion to 25 degrees, without pain; and right and 
left rotation to 40 degrees without pain.  Range of motion of 
the lumbar spine was forward flexion to 65 degrees, with 
pain; backward extension to 5 degrees with pain; right and 
left lateral flexion to 25 degrees, with pain; and right 
rotation to 10 degrees and left rotation to 25 degrees, both 
with pain.  Deep tendon reflexes were +2 and bilaterally 
symmetrical in the upper extremities; and 0- to +1 and 
bilaterally symmetrical in the lower extremities.  There was 
no Babinski reflexes.  Motor strength was slightly decreased 
in the right upper extremity.  There was significantly 
decreased sensation in the right upper leg.  The diagnoses 
included degenerative disc disease at L4-L5 and L5-S1, with a 
small, centrally herniated disc at L5-S1, without neural 
impingement; and chronic cervical muscle strain.  

An August 1996 VA MRI report showed evidence of mild 
degenerative changes at L4-5 and L5-S1; a very small central 
herniated disc at L5-S1, without evidence of impingement of 
the thecal sac or nerve roots; and no evidence of spinal 
canal or neural foraminal stenosis.  

An August 1996 VA physical therapy report indicated that the 
veteran had decreased lumbar curve and anterior pelvic tilt.  
He had excessive head flexion with limited flexion in the 
lumbar and hip joints.  He was not able to forward bend with 
a straight back.  He walked with an antalgic gait and with a 
cane in his right hand.  He had numerous postural 
abnormalities.  

A VA hospitalization report indicated that the veteran was an 
in-patient from October 15-25, 1996, for full team 
rehabilitation and evaluation of his chronic lower back pain.  
His pain had progressed steadily and it now interfered with 
his daily activities and his work.  He had decreased forward 
flexion to minus three; and decreased backward extension to 
minus two.  Motor strength was 5+/5.  He had tight 
hamstrings, and tight back and paraspinal muscles that 
decreased his mobility.  X-rays showed normal sacroiliac 
joints bilaterally.  He was medically stable on discharge.  
His gait had improved and there was a mild increase in 
mobility of gait.  He was not to return to work until he was 
reevaluated by physical medicine and rehabilitation.  
Standing was limited to 15 minutes without a change of 
activity or position; sitting was limited to 30 minutes.  He 
was not to lift more than 10 pounds.  

A psychology report prepared during his period of 
hospitalization indicated that the veteran had chronic pain 
in his lower back, neck, shoulders, and knees.  He also 
experienced headaches every other day.  He was diagnosed with 
adjustment disorder with depressed mood.  The examiner 
commented that the veteran was experiencing a significant 
amount of depression, anxiety and hopelessness beyond that 
expected given his chronic pain due to other stressors, 
including his wife's health, his limited educational level, 
his inability to work, and his financial difficulties.  

A VA Vocational Rehabilitation Consult Report dated in 
November 1996, indicated that the veteran had been involved 
in physical labor his whole life and he was finding it 
difficult to continue due to arthritis in his back, hips, 
shoulders, and knees.  He only had a seventh grade education 
and had been in special education classes.  The specialist 
commented that testing was requested to document the 
veteran's ability.  She noted that if his abilities were as 
weak as he indicated, it would be difficult for him to 
retrain in another area or do many jobs because of his 
reading level.  Physical labor had become unrealistic due to 
worsening medical issues.  

In a follow-up note dated in January 1997, the specialist 
concluded that the veteran would find it difficult and 
overwhelming to learn new things in a setting/situation that 
could also be conducive to his back issues.  He had 
borderline intellectual functioning, with kindergarten 
reading level, first-grade spelling level; and second-grade 
arithmetic.  He presented well and had effective social 
skills.  However, even though he had been a diligent and hard 
worker, she believed that he would be best served by 
disability at this point in his life considering his total 
circumstances.  

In a private psychological report dated in February 1997, the 
veteran reported that he was illiterate.  His current 
activities of daily living included living in his mobile home 
and attempting to help around the house.  He watched 
television, but had given up other hobbies, including 
fishing.  He used a TENS unit for pain control and required 
walking assistance in the form of a cane.  He was able to get 
out and drive a car for about 15-20 minutes.  

Upon VA spine examination in April 1997, it was noted that 
the veteran had poor results after participation in the 
Chronic Pain Program.  Physical therapy noted poor body 
mechanics and maladaptive movement and posture due to the 
veteran's lumbar disability.  The veteran reported that his 
pain had radiated up into his neck and got worse with any 
movement and caused muscle tension headaches.  The examiner 
noted obvious guarding behavior by the veteran of his neck 
due to severe pain, and he held his neck in the flexed 
position.  He also turned his whole body to look at something 
rather than just turn his neck.  The trapezius muscles were 
markedly tender and there was some muscle spasm.  Forward 
flexion of the cervical spine was to 28 degrees with moderate 
to severe pain; backward extension was to 21 degrees with 
moderate to severe pain; right and left lateral flexion was 
to 20 degrees with moderate to severe pain; rotation was 50 
degrees to the right and 40 degrees to the left with moderate 
pain.  The diagnosis was severe cervical muscle strain with 
muscle tension headaches.  The examiner commented that the 
veteran quit his job as an automobile detailer secondary to 
lumbar and cervical pain because the job required too much 
movement.  

Upon VA muscles examination in November 1997, the veteran 
reported periods of flare-up with prolonged ambulation or 
weather changes.  The pain radiated down his right leg to his 
foot, and he experienced right leg numbness.  He had less 
relief from his current pain medications and therapies and 
was now treated with a TENS unit and lumbosacral spine 
corset.  His pain and discomfort have made it impossible for 
him to continue working as a laborer.  He also could not walk 
for longer than 15 minutes and he used a wheelchair while 
negotiating around the hospital for his appointments.  He 
also had difficulty lying in bed and frequently slept in a 
recliner.  Physical examination showed positive tenderness 
with palpation along the cervical and lumbosacral spine, 
especially in the lower sacral area.  Deep tendon reflexes 
were absent to bilateral knee as well as ankle jerks.  
Strength was 4/5 to bilateral dorsiflexion and plantar 
flexion.  Quadriceps were 4/5 and equal bilaterally.  
Sensation was intact to stimuli in the lower extremities.  
Range of motion showed forward flexion of the lumbar spine to 
5 degrees with complaints of pain and a facial grimace.  
Backward extension was to 2 degrees with complaints of pain.  
Side-to-side bending could not be performed secondary to back 
pain.  The diagnoses were degenerative joint disease of the 
lumbar spine; and disc herniation at L5-S1.  

Records from the Social Security Administration indicated 
that the veteran was awarded disability benefits in a 
November and December1997 determination.  The primary 
diagnosis was disorders of the back; the secondary diagnosis 
was affective (mood) disorder.  The evaluation report 
revealed that the veteran's pain was significant and 
decreased his activities of daily living.  He wore a back 
brace.  His limitations included no standing for more than 15 
minutes without changing activity, no sitting for more than 
30 minutes with changing activity, and no lifting greater 
than 10 pounds.  A subsequent determination for continuation 
of benefits completed in April 2002 indicated that the 
primary diagnosis was disorders of the back; and the 
secondary diagnosis was a learning disorder.  

In a July 1998 letter, H.E.J. of Ford Motor Company reported 
that the veteran was not able to perform his work duties due 
to his impairments.  

In a VA Form 21-4192, Request for Employer Information in 
Connection with Claim for Disability Benefits, completed in 
July 1998, V.G. of Lowe-North Construction reported that the 
veteran had quit his work as a laborer.  No details or 
specifics were provided.  

In a February 1999 note, a VA doctor reported that the 
veteran had lumbar disc herniation.  He was permanently 
disabled and unlikely to return to work.  

Upon VA general medical examination in March 1999, the 
veteran reported continued back and neck pain with tension 
headaches.  He had some radicular symptoms radiating down his 
right leg into his posterior thigh region, but it did not 
involve his foot.  He related a markedly decreased ability to 
do any sort of bending or lifting activities.  He used an arm 
extension to pick things up off the floor.  He was only able 
to walk for a few minutes, secondary to pain.  He denied any 
change in bowel or bladder patterns.  Headaches were 
primarily in the region of his cervical spine and crept up 
into the posterior portion of his skull.  There was no 
photophobia or light sensitivity, and no vomiting or nausea 
associated with them.  Clinical evaluation revealed that the 
veteran's posture and gait were steady, but extremely 
guarded.  He ambulated with a cane but used a wheelchair to 
get into the examination room.  He had a lumbosacral spine 
support that stayed in place.  Forward flexion of the lumbar 
spine was from 0 degrees to 15 degrees, at which time he 
complained of pain.  Backward extension was to 5 degrees, 
again resistant to movement secondary to pain.  Lateral 
bending was 0 degrees to 5 degrees limited by pain.  Range of 
motion of the cervical spine was forward flexion to 40 
degrees; backward extension to 50 degrees; right and left 
rotation to 40 degrees, limited by pain.  There was 
discomfort with palpation over the cervical spine and lumbar 
spine, as well as in the paraspinous muscle region.  Deep 
tendon reflexes were 2+ and equal bilaterally.  Knee jerks 
were 2+ and equal bilaterally.  Ankle jerks were 1+ and equal 
bilaterally.  The diagnosis were degenerative joint disease 
of the lumbar spine with history of disc herniation and 
intermittent radicular symptoms and chronic pain; and acute 
musculoskeletal strain of the cervical spine.  

A March 1999 VA X-ray report revealed an unremarkable 
examination of the lumbosacral spine.  The alignment and 
height of the vertebral bodies and disc spaces were normal.  
There was no evidence of fracture, subluxation, or 
spondylolisthesis.  X-rays of the cervical spine revealed 
minimal incipient degenerative joint disease changes, but the 
study was otherwise unremarkable.  The alignment and height 
of the vertebral bodies and disc spaces were well-preserved.  
There was no evidence of fracture or subluxation.  The 
paravertebral soft tissue was normal in width.  

Upon VA spine examination in June 2000, the veteran reported 
intermittent pain in his neck and constant pain in his low 
back.  He also experienced weakness and a lack in endurance.  
He had periodic right leg numbness to the right thigh that 
had bone down to his great toe at times.  He had good control 
of his bowel and bladder.  He had not worked for four years 
due to back pain.  Physical examination revealed that the 
veteran had difficulty getting on and off the exam table.  He 
used a cane and wore a Staid back brace.  Range of motion of 
the cervical spine was flexion to 40 degrees; right lateral 
flexion to 40 degrees; left lateral flexion to 35 degrees; 
extension to 50 degrees; and rotation to 40 degrees, 
bilaterally.  There was crepitus on active range of motion.  
Range of motion of the lumbar spine was extension from 
0 degrees to 15 degrees; right lateral flexion from 0 degrees 
to 5 degrees; and left lateral flexion to 5 degrees.  He was 
not able to do straight-leg raising.  There was lower 
extremity muscle weakness but fair muscle effort on all 
extremities.  The diagnoses were history of degenerative 
joint disease of the lumbar spine with history of disc 
herniation and intermittent radicular pain; and chronic 
musculoskeletal strain of the cervical spine and lumbar 
spine.  

In an August 2002 statement, the veteran's spouse reported 
that the veteran had persistent pain in his back that had 
gotten worse.  He had been unable to work.  

VA X-rays of the cervical spine taken in April 2003, 
indicated that there was some soft tissue calcification in 
the right and left neck, possibly representing vascular 
calcification.  The impression was that the overall 
appearance of the cervical spine was not unusual for the 
veteran's age.  

Upon VA examination in April 2003, the veteran reported that 
his back pain continued to get worse.  He had been wearing a 
brace and walking with a cane for six years.  He had muscle 
stiffness in his neck associated with a headache in the 
bilateral temporal area approximately four to five hours per 
day.  There was no visual disturbance.  He was unable to take 
off his shoes and socks because he was not able to bend over 
and reach his feet.  He had difficulty squatting down and 
standing on his heels and toes.  He went onto the examination 
table slowly.  Range of motion of the cervical spine was 
flexion from 0 degrees to 50 degrees; extension from 0 
degrees to 40 degrees; right lateral flexion from 0 degrees 
to 40 degrees; left lateral flexion from 0 degrees to 50 
degrees with mild pain; rotation from 0 degrees to 60 
degrees, bilaterally.  There was mild tenderness on the right 
side of the cervical spine but no muscle spasm in the neck 
area; and no redness, heat or swelling.  Range of motion of 
the lumbar spine was flexion from 0 degrees to 50 degrees, 
passively, actively and repeatedly with complaint of pain.  
Extension was from 0 degrees to 15 degrees.  Lateral flexion 
was from 0 degrees to 20 degrees  bilaterally with mild 
complaint of pain.  He wore a corset brace and there was 
fatigue and weakness with the limited movement.  There was no 
swelling, heat, or tenderness around the lumbar spine area.  
Straight-leg raising was positive 0 degrees to 70 degrees on 
the right and 0 degrees to 80 degrees on the left with a 
complaint of pain.  The diagnoses included degenerative disc 
disease of the spine with history of disc herniation 
manifested by limited range of motion, weakness, and 
fatigability; and cervical muscle strain with headache and 
minimal degenerative joint disease.  

Upon VA spine examination in November 2004, the veteran's 
gait was upright and mildly guarded.  He ambulated with a 
cane and generally used a back brace.  But he was not wearing 
it at the examination.  He was able to get on and off the 
examination table.  He performed range of motion without 
hesitation.  Forward flexion of the lumbar spine was from 0 
degrees to 45 degrees and limited by pain at terminal 
flexion.  Backward extension was from 0 degrees to 15 
degrees; right lateral flexion was 0 degrees to 10 degrees; 
left lateral flexion was from 0 degrees to 20 degrees; 
rotation was from 0 degrees to 25 degrees, bilaterally.  
Straight-leg raising was positive bilaterally.  Reflexes were 
present in the lower extremities 2+/4 at the patella and 1+/4 
at the Achilles.  Strength was 5/5 on the left and 4/5 on the 
right.  Sensation was intact to sharp and dull stimuli.  
Range of motion of the cervical spine was forward flexion 
from 0 degrees to 40 degrees; backward extension from 0 
degrees to 35 degrees; right and left lateral flexion from 0 
degrees to 20 degrees; and rotation 0 degrees to 60 degrees, 
bilaterally.  The diagnoses were degenerative disc disease of 
the lumbar spine with herniation and intermittent radicular 
symptoms, chronic pain, increased weakness and fatigability; 
and cervical strain without evidence of radicular 
symptomatology.  It was noted that the veteran did not 
complain of headaches upon examination and cranial nerve 
evaluations were within normal limits.  The examiner 
commented that in order to perform any gainful employment, it 
would have to protect the veteran's lumbosacral spine and he 
could not go back to construction.  His education level was 
only to the fourth grade and training and rehabilitation 
would be necessary.  

Analysis

A.  Degenerative Disc Disease at L4-5 and L5-S1

As noted above, a 40 percent evaluation is the maximum rating 
that may be assigned for limitation of motion of the lumbar 
spine under Diagnostic Code 5292 or lumbosacral strain under 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003).  Consequently, the veteran may not be granted an 
increased rating for his back under either of these 
Diagnostic Codes.  Further, even with consideration of the 
veteran's complaints of pain, pursuant to 38 C.F.R. §§4.40, 
4.45, and Deluca, supra, the medical reports discussed above 
do not show that the veteran's entire thoracolumbar spine is 
unfavorably ankylosed.  He has consistently been able to 
perform range of motion exercises during all his VA 
examinations, and demonstrated forward flexion, backward 
extension, lateral extension, bilaterally, and rotation, 
bilaterally.  Therefore, the Board also finds that he has not 
met the criteria for a 50 percent rating under the new 
general rating formula for diseases and injuries of the spine 
(as in effect from September 26, 2003).  

The veteran has been diagnosed with degenerative disc disease 
and a herniated disc.  However, the Board finds that in 
considering the clinical findings on the examinations 
discussed above, the evidence does not demonstrate that the 
veteran has pronounced impairment from degenerative disc 
disease, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002).  The 
veteran's lumbar spine has been found to be mildly tender to 
palpation, however, muscle spasms have not been consistently 
demonstrated.  In November 1997, deep tendon reflexes were 
absent to bilateral knee and ankle jerks, but this was the 
only occasion this deficit was noted.  In August 1996, March 
1999, and November 2004, deep tendon reflexes were found to 
be present bilaterally and were symmetrical.  He has not had 
any bowel or bladder incontinence.  Moreover, in March 1999 
and November 2004, the veteran's radicular symptoms were 
described as intermittent; and in June 2000, he had only 
periodic numbness in the right thigh.  

Similarly, there is no clinical evidence reflecting that the 
veteran has had incapacitating episodes for a total duration 
of at least six weeks during the past 12 months, at any time 
during the rating period to warrant a 60 percent rating 
pursuant to Diagnostic Code 5243 (as in effect from 
September 23, 2002).  In fact, there is no indication in the 
medical reports that the veteran has been prescribed bed rest 
by a physician for any length of time.  

The Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  

As noted above, the most appropriate Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  The 
Board finds that, the overall range of motion studies 
discussed above, coupled with the veteran's objectively 
confirmed complaints of pain as evidenced by painful motion 
and a guarded gait as required by 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, supra, warrant a finding of severe limitation of 
motion under Diagnostic Code 5292.  Thus, a 40 percent rating 
for orthopedic manifestations of the veteran's back 
disability is appropriate.  This is the highest rating 
available under Diagnostic Code 5292 or Diagnostic Code 5295.  

With regard to the neurological manifestations of the 
veteran's service-connected degenerative disc disease, the 
Board observes that he has complained of periodic radiating 
pain down the right leg with periodic numbness in the right 
thigh.  There have been no reported or documented symptoms 
pertaining to the veteran's left leg.  In considering the 
criteria outlined in Diagnostic Code 8520, which pertains to 
the sciatic nerve, the Board finds that the veteran's 
neurological manifestations are no more than mild.  
Therefore, a separate 10 percent rating, and no more, is 
warranted for mild, incomplete paralysis of the sciatic nerve 
of the right lower extremity.  To the extent that it may be 
unclear which nerve is affected, the Board points out that 10 
percent is the highest rating available for mild impairment 
of any of the nerves involving the lower extremity.  See 
generally, 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530 
(2004).  

The separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
The veteran's only other service-connected disability for 
which he is assigned a compensable evaluation is his cervical 
muscle strain with tension headaches, currently rated 20 
percent disabling.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), 20 percent 
(cervical muscle strain with tension headaches), and 10 
percent (neurological manifestations of his low back 
disability) an evaluation (as appropriately rounded) of 60 
percent is derived.  This combined rating exceeds the 
combined 50 percent evaluation rating currently in effect for 
this period.  

Thus, the revised version of Diagnostic Code 5293 (and as 
redesignated at Diagnostic Code 5243) entitles the veteran to 
an increased combined service-connected disability evaluation 
of 60 percent if he is rated separately for the orthopedic 
and neurologic manifestations of his low back disability from 
September 23, 2002.  As such, the evidence supports the 
assignment of a 40 percent rating for the orthopedic 
manifestations of the low back disability, and a separate 
10 percent rating for the right lower extremity neurologic 
manifestations of the disability from this date.  The Board 
observes that the new rating criteria may not be utilized and 
applied in evaluating the veteran's disability prior to their 
effective date.  See 38 U.S.C.A. § 5110(g), VAOPGCPREC 3-00, 
supra.  As discussed above, there is no basis for separate 
evaluations in excess of those amounts, or a higher rating 
prior to the effective date of the new regulations.  

B.  Cervical Muscle Strain with Tension Headaches

Based on the clinical findings discussed above, the Board 
finds that the overall limitation of motion associated with 
the veteran's cervical muscle strain is moderate in degree.  
Upon VA examinations, he has demonstrated relatively normal 
forward flexion and backward extension of the cervical spine, 
but more severe limitations for lateral flexion and rotation.  
However, there has been tenderness to palpation in the 
cervical spine as well as pain manifested by tension 
headaches.  Therefore, with appropriate consideration of 
38 C.F.R. §§4.40, 4.45, and Deluca, supra, the disability may 
be considered to be comparable to severe limitation of motion 
of the cervical spine.  Therefore, a 30 percent rating is 
warranted for the disability under Diagnostic Code 5290 as in 
effect prior to September 26, 2003.  This is the highest 
rating available under that Diagnostic Code.  

Moreover, the veteran has not been diagnosed with 
degenerative disc disease in the cervical spine.  Therefore, 
a higher rating under Diagnostic Code 5293 (as in effect 
prior to September 23, 2002) or Diagnostic Code 5243 (as in 
effect from September 26, 2003) is not appropriate.  

With regard to Diagnostic Code 5237 as it pertains to 
cervical strain, the Board also finds that a rating in excess 
of 30 percent is not warranted because the range of motion 
studies discussed above do not show that the entire cervical 
spine is unfavorably ankylosed.  Therefore, a higher rating 
under the new rating criteria is not warranted.  

The Board observes that the veteran's representative has 
argued that the veteran should be awarded a separate rating 
for the tension headaches that are associated with his 
cervical muscle strain.  The Board disagrees.  Separate 
ratings may be assigned for the separate and distinct 
manifestations of the same injury.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, here, the veteran's complaints of 
pain as manifested by his tension headaches have been 
considered in rating the overall impairment of his cervical 
muscle strain.  Additional consideration would result in 
pyramiding in violation of 38 C.F.R. § 4.14 (2004).  
Moreover, the veteran has not been diagnosed with migraine 
headaches.  Hence, a rating pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 is not appropriate.  Headaches resulting 
from brain trauma, as merely a subjective complaint, warrant 
no more than a 10 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  The veteran's 30 percent rating for 
the overall disability is as advantageous to him as the 
assignment of a separate 20 percent rating for the limitation 
of motion of the cervical spine and a separate 10 percent 
rating for the tension headaches.  See 38 C.F.R. § 4.25 
(2004).  


ORDER

An evaluatioan in excess of 40 percent for degenerative disc 
disease at L4-5 and L5-S1 is denied, prior to September 23, 
2002.  

A separate 40 percent rating for the orthopedic 
manifestations of degenerative disc disease at L4-L5 and L5-
S1 is granted from September 23, 2002, subject to the 
regulations governing the payment of monetary awards.  

A separate 10 percent rating for the neurologic 
manifestations of the degenerative disc disease at L4-L5 and 
L5-S1 is granted from September 23, 2002, subject to the 
regulations governing the payment of monetary awards.  

A 30 percent rating for cervical muscle strain with tension 
headaches is granted, subject to the regulations governing 
the payment of monetary awards.  


REMAND

The Board decision contained herein granted a 40 percent 
rating for the orthopedic manifestations of the veteran's 
degenerative disc disease at L4-L5 and L5-S1, from September 
23, 2002; a 10 percent rating for the neurologic 
manifestation of the right lower extremity from the 
degenerative disc disease at L4-L5 and L5-S1 from September 
23, 2002; and a 30 percent rating for the cervical muscle 
strain with tension headaches.  The RO has not adjudicated 
the issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
with consideration of the increased ratings for these 
service-connected disabilities.  

Accordingly, this case is REMANDED for the following action:  

The issue of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities should be readjudicated in 
light of the Board's decision above, 
which granted an increased rating for the 
service-connected low back disability 
from September 23, 2002, and an increased 
rating for the service-connected cervical 
muscle strain with tension headaches.  
Any additional development indicated 
should be obtained prior to the 
readjudication.  

The veteran need take no action until he is informed.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


